 



Bank of the Cascades
Supplemental Employee Retirement Plan



 

BANK OF THE CASCADES

SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

 

This SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN (this “Agreement”) is adopted this
3rd day of March, 2008, by and between BANK OF THE CASCADES, an Oregon
corporation located in Bend, Oregon (the “Bank”), and Michael Delvin (the
“Executive”).

 

This Agreement amends and restates the prior Salary Continuation Agreement dated
November 19, 1998 and Supplemental Employee Retirement Plan, dated March 9,
2004, between the Bank and the Executive (the “Prior Agreements”). The parties
intend this Agreement to be a material modification of the Prior Agreements such
that all amounts earned and vested prior to December 31, 2004 shall be subject
to the provisions of Code Section 409A.

 

The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Bank. This Agreement shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.

 

Article 1

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1“Bancorp” means Cascade Bancorp.

 

1.2“Account Value” means the amount shown on Schedule A under the heading
Account Value. The parties expressly acknowledge that the Account Value may be
different than the liability that should be accrued by the Bank under Generally
Accepted Accounting Principles for the Bank’s obligation to the Executive under
this Agreement.

 

1.3“Beneficiary” means each designated person or entity, or the estate of the
deceased Executive, entitled to any benefits upon the death of the Executive
pursuant to Article 4.

 

1.4“Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.5“Board” means the Board of Directors of the Bank as from time to time
constituted.

 

1.6“Change in Control” means the occurrence of any of the following events:

 

(a)Any person acting individually or as a “group” for purposes of Section 13(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) becomes
the “beneficial owner” (as defined in Rule 13d(3) of the Exchange Act), directly
or indirectly, of securities of Bancorp representing fifty percent (50%) or more
of the total voting power represented by Bancorp’s then outstanding voting
securities;

 

 

Bank of the Cascades
Supplemental Employee Retirement Plan

 

(b)The consummation of the sale, liquidation or disposition by Bancorp of all or
substantially all of Bancorp’s or the Bank’s assets; or

(c)The consummation of a share exchange, merger or consolidation of Bancorp or
the Bank with any other corporation, other than a share exchange, merger or
consolidation which would result in the voting securities of Bancorp outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) at least fifty percent (50%) of the total voting power
represented by the voting securities of Bancorp or such surviving entity or its
parent outstanding immediately after such share exchange, merger or
consolidation.

 

Notwithstanding the foregoing, for the purposes of this Agreement, no
transaction, series of transactions or change in the composition of the Board or
of the board of directors of Bancorp shall be considered a Change in Control
unless it meets the requirements of Code Section 409A(a)(2)(A)(v).

 

1.7“Code” means the Internal Revenue Code of 1986, as amended.

 

1.8“Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under a long-term disability plan
covering employees of the Bank. Medical determination of Disability may be made
by either the Social Security Administration or by the provider of disability
insurance covering employees of the Bank provided that the definition of
“disability” applied under such insurance program complies with the requirements
of the preceding sentence. Upon the request of the Plan Administrator, the
Executive must submit proof to the Plan Administrator of the Social Security
Administration’s or the provider’s determination.

 

1.9“Early Termination” means Separation from Service before Normal Retirement
Age except when such Separation from Service occurs within eighteen (18) months
following a Change in Control or due to death or Termination for Cause.

 

1.10“Normal Retirement Age” means the Executive attaining age sixty-two (62).

 

2

Bank of the Cascades
Supplemental Employee Retirement Plan

 

1.11“Plan Administrator” means the Board or such committee or person as the
Board shall appoint.

 

1.12“Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year.

 

1.13“Schedule A” means the schedule attached to this Agreement and made a part
hereof. Schedule A shall be updated upon a change in any of the benefits under
Articles 2 or 3.

 

1.14“Separation from Service” means termination of the Executive’s employment
with the Bank for reasons other than death or Disability. Whether a Separation
from Service has occurred is determined in accordance with the requirements of
Code Section 409A based on whether the facts and circumstances indicate that the
Bank and Executive reasonably anticipated that no further services would be
performed after a certain date or that the level of bona fide services the
Executive would perform after such date would permanently decrease to no more
than twenty percent (20%) of the average level of bona fide services performed
as an employee or thirty-three percent (33%) of the average level of bona fide
services performed as an independent contractor over the immediately preceding
thirty-six (36) month period (or the full period of services to the Bank if the
Executive has been providing services to the Bank less than thirty-six (36)
months).

 

1.15“Specified Employee” means an employee who at the time of Separation from
Service is a key employee of the Bank, if any stock of the Bank is publicly
traded on an established securities market or otherwise. For purposes of this
Agreement, an employee is a key employee if the employee meets the requirements
of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding section 416(i)(5)) at any time during
the twelve (12) month period ending on December 31 (the “identification
period”). If the employee is a key employee during an identification period, the
employee is treated as a key employee for purposes of this Agreement during the
twelve (12) month period that begins on the first day of April following the
close of the identification period.

 

1.16“Termination for Cause” means Separation from Service for:

 

(a)gross negligence or gross neglect of duties to the Company;

 

(b)commission of a felony or of a gross misdemeanor involving moral turpitude;

 

(c)fraud, disloyalty, dishonesty, or willful violation of any law or significant
Company policy committed in connection with Executive’s employment and resulting
in a material adverse effect on the Company; or

 

(d)issuance of an order for removal of the Executive by the Company’s banking
regulators.

 

3

Bank of the Cascades
Supplemental Employee Retirement Plan

 

1.17“Year of Service” means the twelve (12) consecutive month period beginning
on the Executive’s date of hire and any twelve (12) month anniversary thereof
during the entirety of which time the Executive is an employee of the Bank.

 

Article 2

Distributions During Lifetime



2.1Normal Retirement Benefit. Upon Separation from Service after Normal
Retirement Age, the Bank shall distribute the benefit described in this Section
2.1 in lieu of any other benefit under this Article.

 

2.1.1Amount of Benefit. The annual benefit under this Section 2.1 is Seventy
Three Thousand Five Hundred Dollars ($73,500).

 

2.1.2Distribution of Benefit. The Bank shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing on the first
day of the month following Separation from Service. The annual benefit shall be
distributed to the Executive for twenty (20) years.

 

2.1.3Benefit Inflator. Commencing on the first anniversary of the first benefit
payment under this Section 2.1 and continuing on each subsequent anniversary,
the benefit shall increase by two and one-half percent (2.5%) from the previous
anniversary date.

 

2.2Early Termination Benefit. Upon Early Termination, the Bank shall distribute
the benefit described in this Section 2.2 in lieu of any other benefit under
this Article.

 

2.2.1Amount of Benefit. The benefit under this Section 2.2 is the amount shown
on Schedule A.

 

2.2.2Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in a lump sum within thirty (30) days following Separation from
Service.

 

2.3Disability Benefit. Upon Disability prior to Normal Retirement Age, the Bank
shall distribute the benefit described in this Section 2.3 in lieu of any other
benefit under this Article.

 

2.3.1Amount of Benefit. The benefit under this Section 2.3 is the amount shown
on Schedule A.

 

2.3.2Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in two hundred forty (240) equal monthly installments commencing on
the first day of the month following Disability.

 

4

Bank of the Cascades
Supplemental Employee Retirement Plan

 

2.4Change in Control Benefit. If a Change in Control occurs followed by
Separation from Service prior to Normal Retirement Age (provided the Separation
from Service occurs within eighteen (18) months following a Change in Control),
the Bank shall distribute the benefit described in this Section 2.4 in lieu of
any other benefit under this Article.

 

2.4.1Amount of Benefit. The benefit under this Section 2.4 is the amount shown
on Schedule A.

 

2.4.2Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in a lump sum within thirty (30) days following Separation from
Service.

 

2.5Restriction on Commencement of Distributions.  Notwithstanding any provision
of this Agreement to the contrary, if the Executive is considered a Specified
Employee, the provisions of this Section 2.5 shall govern all distributions
hereunder. If benefit distributions which would otherwise be made to the
Executive due to Separation from Service are limited because the Executive is a
Specified Employee, then such distributions shall not be made during the first
six (6) months following Separation from Service. Any distribution which would
otherwise be paid to the Executive during such period shall be accumulated and
paid to the Executive in a lump sum on the first day of the seventh month
following Separation from Service. All subsequent distributions shall be paid in
the manner specified.

 

2.6Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code Section
409A, the Federal Insurance Contributions Act or other state, local or foreign
tax, the Executive becomes subject to tax on the amounts deferred hereunder,
then the Bank may make a limited distribution to the Executive in a manner that
conforms to the requirements of Code Section 409A. Any such distribution will
decrease the Executive’s benefits distributable under this Agreement.

 

2.7Change in Form or Timing of Distributions.  For distribution of benefits
under this Article 2, the Executive and the Bank may, subject to the terms of
Section 8.1, amend this Agreement to delay the timing or change the form of
distributions.  Any such amendment:

 

(a)may not accelerate the time or schedule of any distribution, except as
provided in Code Section 409A;

(b)must, for benefits distributable under Sections 2.1, 2.2 and 2.4, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

(c)must take effect not less than twelve (12) months after the amendment is
made.

 

5

Bank of the Cascades
Supplemental Employee Retirement Plan

 

Article 3

Distribution at Death

 

3.1Death During Active Service. If the Executive dies prior to Separation from
Service and Disability, the Bank shall distribute to the Beneficiary the benefit
described in this Section 3.1. This benefit shall be distributed in lieu of any
benefit under Article 2.

 

3.1.1Amount of Benefit. The benefit under this Section 3.1 is the Normal
Retirement Benefit amount described in Section 2.1.1.

 

3.1.2Distribution of Benefit. The Bank shall distribute the annual benefit to
the Beneficiary in twelve (12) equal monthly installments for twenty (20) years
commencing on the first day of the fourth month following the Executive’s death.
The Beneficiary shall be required to provide the Executive’s death certificate
to the Bank.

 

3.1.3Benefit Inflator. Commencing on the first anniversary of the first benefit
payment under this Section 3.1 and continuing on each subsequent anniversary,
the benefit shall increase by two and one-half percent (2.5%) from the previous
anniversary date.

 

3.2Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Bank shall distribute to the Beneficiary the
remaining benefits at the same time and in the same amounts as the benefits
would have been distributed to the Executive had the Executive survived.

 

3.3Death after Separation from Service and prior to Commencement of Benefit
Distributions. If the Executive is entitled to benefit distributions under this
Agreement but dies prior to the date that commencement of any benefit
distributions is scheduled to be made under this Agreement, the Bank shall
distribute to the Beneficiary the same benefits to which the Executive would
have been entitled prior to death, except that the benefit distributions shall
be paid in the manner specified in Section 3.1.2 and shall commence on the first
day of the fourth month following the Executive’s death.

 

Article 4

Beneficiaries

 

4.1In General. The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Bank in which the Executive participates.

 

6

Bank of the Cascades
Supplemental Employee Retirement Plan

 

4.2Designation. The Executive shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent. If the Executive names someone other than
the Executive’s spouse as a Beneficiary, the Plan Administrator may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Plan Administrator, executed by the Executive’s spouse and
returned to the Plan Administrator. The Executive's beneficiary designation
shall be deemed automatically revoked with respect to a Beneficiary if the
Beneficiary predeceases the Executive or if the Executive names a spouse as
Beneficiary and the marriage is subsequently dissolved. The Executive shall have
the right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form and the Plan Administrator’s
rules and procedures. Upon the acceptance by the Plan Administrator of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be cancelled. The Plan Administrator shall be entitled to rely on the last
Beneficiary Designation Form filed by the Executive and accepted by the Plan
Administrator prior to the Executive’s death.

 

4.3Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

4.4No Beneficiary Designation. If the Executive dies without an acknowledged
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, any benefit shall be paid to the
Executive's estate.

 

4.5Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a Beneficiary who is a minor,
incapacitated, under legal disability or considered by the Plan Administrator to
be incapable of handling receipt of the benefits hereunder if paid to the
Beneficiary directly, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such individual. The Plan Administrator may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any distribution of a benefit shall be a
distribution for the account of the Executive and the Beneficiary, as the case
may be, and shall completely discharge any liability under this Agreement for
such distribution amount.

 

Article 5

General Limitations

 

5.1Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if the
Executive’s employment with the Bank is terminated by the Bank or an applicable
regulator due to a Termination for Cause.



 



7

Bank of the Cascades
Supplemental Employee Retirement Plan



 

5.2Misstatement. No benefit shall be distributed if an insurance company which
issued a life insurance policy covering the Executive and owned by the Bank
denies coverage (i) for material misstatements of fact made by the Executive on
an application for such life insurance, or (ii) for any other reason.

 

5.3Removal. Notwithstanding any provision of this Agreement to the contrary, the
Bank shall not distribute any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.

 

5.4Golden Parachute Indemnification Payments. Notwithstanding anything herein to
the contrary, any payments made to the Executive pursuant to this Agreement, or
otherwise, shall be subject to and conditioned upon compliance with 12 U.S.C.
1828 and FDIC Regulation 12 CFR Part 359, Golden Parachute Indemnification
Payments and any other regulations or guidance promulgated thereunder.

 

5.5Forfeiture Provisions.

 

(a)       Prior to Separation from Service and during the eighteen (18) month
period thereafter, if the Executive breaches the Confidentiality and
Nonsolicitation Agreement between the Executive and Bank, the Executive shall
forfeit any benefits hereunder and shall be obligated to repay any benefits
already paid.

 

(b)      Prior to Separation from Service and during the eighteen (18) month
period thereafter, if the Executive transacts business of a nature similar to
the Bank’s or Bancorp’s business with customers of the Bank or Bancorp, the
Executive shall forfeit any benefits hereunder and shall be obligated to repay
any benefits already paid.

 

Article 6

Administration of Agreement

 

6.1Plan Administrator Duties. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce rules and regulations for
the administration of this Agreement and (ii) decide or resolve any and all
questions, including interpretations of this Agreement, as may arise in
connection with this Agreement to the extent the exercise of such discretion and
authority does not conflict with Code Section 409A.

 

6.2Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as the Plan
Administrator sees fit, including acting through a duly appointed
representative, and may from time to time consult with counsel who may be
counsel to the Bank.

 

6.3Binding Effect of Decisions. Any decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation or application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.

 

8

Bank of the Cascades
Supplemental Employee Retirement Plan

 

6.4Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the Plan Administrator and its agents against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the Plan
Administrator.

 

6.5Bank Information. The Bank shall supply full and timely information to the
Plan Administrator on all matters relating to the date and circumstances of the
Executive’s death, Disability or Separation from Service, and such other
pertinent information as the Plan Administrator or its agents may reasonably
require.

 

6.6Annual Statement. The Plan Administrator shall provide to the Executive,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the benefits to be distributed under this Agreement.

 

Article 7

Claims And Review Procedures

 

7.1Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under this Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

 

7.1.1Initiation – Written Claim. The claimant initiates a claim by submitting to
the Plan Administrator a written claim for the benefits. If such a claim relates
to the contents of a notice received by the claimant, the claim must be made
within sixty (60) days after such notice was received by the claimant. All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the claimant.

 

7.1.2Timing of Plan Administrator Response. The Plan Administrator shall respond
to such claimant within ninety (90) days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days by notifying the claimant in writing, prior to
the end of the initial ninety (90) day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.

 

7.1.3Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

9

Bank of the Cascades
Supplemental Employee Retirement Plan

 

(a)The specific reasons for the denial;

(b)A reference to the specific provisions of this Agreement on which the denial
is based;

(c)A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

(d)An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures; and

(e)A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

7.2Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial as follows:

 

7.2.1Initiation – Written Request. To initiate the review, the claimant, within
sixty (60) days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.

 

7.2.2Additional Submissions – Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

7.2.3Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

7.2.4Timing of Plan Administrator Response. The Plan Administrator shall respond
in writing to such claimant within sixty (60) days after receiving the request
for review. If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional sixty (60) days by notifying the
claimant in writing, prior to the end of the initial sixty (60) day period, that
an additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.

 

7.2.5Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

10

Bank of the Cascades
Supplemental Employee Retirement Plan

 

(a)The specific reasons for a denial;

(b)A reference to the specific provisions of this Agreement on which the a
denial is based;

(c)A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

(d)A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

Article 8

Amendments and Termination

 

8.1Amendments. This Agreement may be amended only by a written agreement signed
by the Bank and the Executive. However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
banking regulators or to comply with legislative changes or tax law.

 

8.2Plan Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Bank and the Executive. The benefit shall be the
Account Value as of the date this Agreement is terminated. Except as provided in
Section 8.3, the termination of this Agreement shall not cause a distribution of
benefits under this Agreement. Rather, upon such termination benefit
distributions will be made at the earliest distribution event permitted under
Article 2 or Article 3.

 

8.3Plan Terminations Under Code Section 409A. Notwithstanding anything to the
contrary in Section 8.2, if this Agreement in the following circumstances:

 

(a)Within thirty (30) days before or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve (12)
months following such termination of this Agreement and further provided that
all the Bank's arrangements which are substantially similar to this Agreement
are terminated so the Executive and all participants in the similar arrangements
are required to receive all amounts of compensation deferred under the
terminated arrangements within twelve (12) months of such termination;

(b)Upon the Bank’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under this Agreement are included in the
Executive's gross income in the latest of (i) the calendar year in which this
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

11

Bank of the Cascades
Supplemental Employee Retirement Plan

 

(c)Upon the Bank’s termination of this and all other arrangements that would be
aggregated with this Agreement pursuant to Treasury Regulations Section
1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement;

 

the Bank may distribute the Account Value, determined as of the date of the
termination of this Agreement, to the Executive in a lump sum subject to the
above terms.

 

Article 9

Miscellaneous

 

9.1Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, administrators and transferees.

 

9.2No Guarantee of Employment. This Agreement is not a contract for employment.
It does not give the Executive the right to remain as an employee of the Bank
nor interfere with the Bank's right to discharge the Executive. It does not
require the Executive to remain an employee nor interfere with the Executive's
right to terminate employment at any time.

 

9.3Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.4Tax Withholding and Reporting. The Bank shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement. The
Executive acknowledges that the Bank’s sole liability regarding taxes is to
forward any amounts withheld to the appropriate taxing authorities. The Bank
shall satisfy all applicable reporting requirements.

 

9.5Applicable Law. This Agreement and all rights hereunder shall be governed by
the laws of the State of Oregon without giving effect to any conflict-of-law
principle that would result in the laws of any other jurisdiction governing this
Agreement, except to the extent preempted by the laws of the United States of
America.

 

9.6Unfunded Arrangement. The Executive and the Beneficiary are general unsecured
creditors of the Bank for the distribution of benefits under this Agreement. The
benefits represent the mere promise by the Bank to distribute such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors. Any insurance on the Executive's life or other informal funding asset
is a general asset of the Bank to which the Executive and Beneficiary have no
preferred or secured claim.

 

12

Bank of the Cascades
Supplemental Employee Retirement Plan

 

9.7Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm or person unless such succeeding or continuing bank, firm or person agrees
to assume and discharge the obligations of the Bank under this Agreement. Upon
the occurrence of such an event, the term “Bank” as used in this Agreement shall
be deemed to refer to the successor or survivor entity.

 

9.8Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof. No rights are granted to
the Executive by virtue of this Agreement other than those specifically set
forth herein.

 

9.9Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

9.10Alternative Action. In the event it shall become impossible for the Bank or
the Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Bank or Plan Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank, provided that such
alternative act does not violate Code Section 409A.

 

9.11Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any provision herein.

 

9.12Validity. If any provision of this Agreement shall be illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Agreement shall be construed and enforced as if such illegal or
invalid provision had never been included herein.

 

9.13Notice. Any notice or filing required or permitted to be given to the Bank
or Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered or sent by registered or certified mail to the address below:

 

     

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

13

Bank of the Cascades
Supplemental Employee Retirement Plan

 

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
mail to the last known address of the Executive.

 

9.14Deduction Limitation on Benefit Payments. If the Bank reasonably anticipates
that the Bank’s deduction with respect to any distribution under this Agreement
would be limited or eliminated by application of Code Section 162(m), then to
the extent deemed necessary by the Bank to ensure that the entire amount of any
distribution from this Agreement is deductible, the Bank may delay payment of
any amount that would otherwise be distributed under this Agreement. The delayed
amounts shall be distributed to the Executive (or the Beneficiary in the event
of the Executive's death) at the earliest date the Bank reasonably anticipates
that the deduction of the payment of the amount will not be limited or
eliminated by application of Code Section 162(m).

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

 

EXECUTIVE   BANK       /s/ Michael Delvin   By: /s/ Peggy L. Biss  Michael
Delvin   Title: EVP

 

14

 

